Title: To James Madison from Joseph Jones, 25 June 1782
From: Jones, Joseph
To: Madison, James



Dr. Sr.
Spring Hill 25th June 1782

Your favor of the 4th. instant and the packet of Newspapers by Mr. Webb went to Richmond and were returned to Fredericksburg where I received them the last week but no letter from you by that post. From Richmond I had written you a long letter and geting home in time for the post at Fredericksburg added a short one of some other matters that occured after my geting home. these Letters I am told last night have been intercepted near Onions works in Maryland and carryed (probably) to Sr. Guy Carleton before this and you will I expect have an opportunity of reading them in the royal Gazette soon to which I must refer you for their contents having no Copy and not well recollecting the whole. I fear there are some observations I could wish not to be public. If any such they must relate to some transactions of the Assembly or individual members but I think none of them very reprehensible though known to the parties. I was particular respecting the petition you mentioned to have been communicated to the Minister and this may induce a publication. I mentd. the continuation of the old Delegates by a vote but wch. I afterwards found to be a mistake the vote being postponed untill the Bill had passed repealing the Law that rendered yourself and J. J. ineligible—the allowance 8 dols. P day—no directions given for the settlement of the time past although the sense of the House asked by the Auditors respecting the daily allowance. Jefferson Mason Randolph Lee & Walker have been appointed to State the Title of Virga. to western territory—Com: to draw instructions for Delegates respecting western territory.
Ct. Beneouski had not reached Richmond when I left it but hear since he was there but not likely to succeed this days post will I expect communicate the result of his application.
In the intercepted Letter I transmitted you a Bill of Mr. Ross’s on whitesides in my favor for two hundred and some dollars to pay Mr. C Griffin or if he was not in immediate want a Messr. Baker & Co. wch. Mr. Solomon could inform you of. I that week recd. a line from my friend Griffin requesting a remittance of the money. I have wrote to day to Mr. Ross to renew the draft & forward it to me & it shall go forward as soon as I receive it. pray present my Compliments to Mr. Griffin and acquaint him wth. this circumstance. I have not yet concluded on my return to Philadelphia but think I shall do it at least for the fall if I can prevail upon Mrs. Jones to accompany me with Joe. she is now up in Orange on a visit to her Father. If I visit Phila: it will be about the middle or twentieth next month you will therefore be so obliging as to inquire abt. a lodging furnished, with two lodging rooms servts. room, and two entertaining rooms & the use of the Kitchen or a convenient House furnished that if I come up you may be able to engage me one upon as moderate terms as you can. as soon as I make up my mind upon the Journey you shall be informed. Mr. Lee has I expect joined you as he was to set out in a few days after my leaving him in Richmond. pray make my compliments to Col. Bland & Mr Lee if present & believe me
yr. Friend
Jos: Jones
